Citation Nr: 1825234	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to a rating in excess of 10 percent for left lateral femoral cutaneous neurological impairment.

4. Entitlement to an initial compensable rating for traumatic brain injury (TBI).

5. Entitlement to an initial compensable rating for erectile dysfunction.

6. Entitlement to a rating in excess of 10 percent for a cervical spine disability spine disability prior to April 4, 2016, and in excess of 20 percent from that date. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
January 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from a February 2016 rating decision by the Milwaukee, Wisconsin RO. 

In December 2017, the Veteran and K.M. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board acknowledges that the issues of service connection for right carpal tunnel syndrome and an eye disability, and entitlement to an effective date earlier than November 8, 2013 for the grant of service connection for a psychiatric disability, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.  

The Board notes that in December 2017, the Veteran also perfected an appeal on the issues whether new and material evidence has been received to reopen a claim for service connection for a low back disability; entitlement to an effective date earlier than November 12, 2014 for the grant of service connection for right shoulder impingement; entitlement to an initial rating in excess of 30 percent for right shoulder impingement, and; entitlement to a rating in excess of 10 percent for scars of the left hip.  In his VA Form 9, the Veteran requested a videoconference hearing on these issues.  As the Veteran's hearing request is still pending, the Board will also not address these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims of service connection for left and right hip disabilities, on September 2015 VA examination degenerative arthritis/flail joint of the left hip was diagnosed and the examiner noted that pain for both hips caused functional loss on range of motion.  The examiner also noted that the Veteran's hip disabilities had a functional impact of making it difficult for the Veteran to walk or stand for any period of time.  In September 2015 a private provider's review of an x-ray of the right hip indicated there was exostosis of the right femur.  However, a February 2016 VA opinion found there was no evidence of hip degenerative joint disease of flail joint because x-rays of the Veteran's hips and pelvis were completely normal.  The examiner attributed the significant bilateral loss of range of motion of the hips documented on the September 2015 VA examination to either examiner error or to a nonservice-connected condition.  On April 2016 VA examination, the Veteran reported having daily constant pain in his right and left hips, but both the Veteran's hips were found to have normal range of motion and the examiner found that the Veteran did not have a diagnosed disability his right hip.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is required to clarify as to whether the Veteran has any hip disability diagnosed (other than his already service-connected left hip scar and neurological impairment of the left hip) during the course of the appeal, and if so if that disability is related to his active duty service.  

The Board also finds that the Veteran's claim for a higher rating for his service-connected left lateral femoral cutaneous neurological impairment is inextricably intertwined with his claim for service connection for left and right hip disabilities and must be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  Additionally, the Veteran was last afforded a VA examination to for the neurological impairment of his left hip in November 2013 and at the December 2017 hearing the Veteran testified that he has experienced increased pain in his left hip since his last examination.  Accordingly, as the record indicates a potential worsening of the Veteran's condition since the last examination and the last examination was over four years ago, a new examination should be obtained on remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claims for increased ratings for TBI, erectile dysfunction and the cervical spine must also be remanded because the Veteran testified that the disabilities have worsened since the last VA examinations.  Id.   

Regarding the Veteran's claim for a higher rating for his TBI, the Veteran has not been afforded a VA examination to determine its severity since TBI was diagnosed on October 2009 VA examination.  At the December 2017 hearing, the Veteran testified that he has had issues with his memory, attention, and concentration.  He also testified that he had attention-deficit/hyperactivity disorder (ADHD), which he did not have prior to his TBI.  His VA treatment records also reflect treatment for racing thoughts, concentration, focus, and executive functions.  Additionally, since his last examination service connection for major depressive disorder with bipolar disorder has been granted.  

Regarding the Veteran's claim for a higher rating for his erectile dysfunction, the Veteran has not been afforded a VA examination to determine its severity since a diagnosis of erectile dysfunction was noted on October 2009 VA TBI examination.  At the December 2017 hearing the Veteran testified that while he has not had treatment for his erectile dysfunction, the pain medication he takes for his other service-connected disabilities has caused worsening symptoms of his erectile dysfunction since his last examination.  

Regarding the Veteran's claim for higher ratings for his cervical spine disability, he was last afforded a VA examination to determine its severity in April 2016.  At the hearing the Veteran testified that his VA provider, Dr. W., told him that his spine might be fusing together, and might be pinching a nerve.  Accordingly, as his testimony indicates that he possibly has symptoms that would warrant a higher evaluation, specifically the presence of ankylosis, a new examination should be obtained on remand.  As he also testified that he has pain radiating from his neck down his right arm, the new examination should also address the Veteran's reported neurological manifestations associated with his cervical spine disability as they may warrant separately assigned ratings.  

Additionally, at the December 2017 hearing, the Veteran testified he was having headaches three times per week.  While the Veteran's service-connected cervical spine disability has been classified as spondylosis C4-5 and C5-6 cervical spine with headaches, further clarification should be obtained as to whether the Veteran's headaches are a manifestation of his service-connected neck disability, service-connected TBI, or a separate disability.

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his erectile dysfunction, neck disability, headaches, for symptoms associated with his traumatic brain injury, and for any hip complaints since January 2018.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records, to specifically include VA treatment by Dr. W. 

2.  After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed hip disability, other than the Veteran's left hip scar and meralgia paresthetica of the left hip (neurological impairment of his left hip).  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Are there any diagnosed left hip disabilities, other than pain alone or his service-connected left hip scar and meralgia paresthetica of the left hip (neurological impairment of the left hip)?

(b) If the answer to (a) is yes, for each diagnosed left hip disability is it at least as not that the disability is related to the Veteran's service?

(c) If the answer to (a) is no, but the Veteran does have pain or arthralgia diagnosed in his left hip, does that pain impair the Veteran's function, and if so to what extent?

(d) Are there any diagnosed right hip disabilities, other than pain alone?

(e) If the answer to (d) is yes, for each diagnosed right hip disability is it at least as not that the disability is related to the Veteran's service?

(f) If the answer to (d) is no, but the Veteran does have pain or arthralgia diagnosed in his right hip, does that pain impair the Veteran's function, and if so to what extent?

The examiner should consider and discuss as necessary the September 2015 VA examination, review of the September 2015 x-ray of the right hip, and the February 2016 VA medical opinion.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), schedule the Veteran for an appropriate VA examination to determine the current severity of his left lateral femoral cutaneous neurological impairment.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

4. After the completion of (1), schedule the Veteran for an appropriate VA examination to determine the current severity of his erectile dysfunction.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

5. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate VA examination to determine the severity of his traumatic brain injury.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

The examiner should distinguish the symptoms of his traumatic brain injury from the symptoms his other service connected disabilities (major depressive disorder with bipolar disorder, right shoulder impingement syndrome with acromiclavicular joint osteoarthritis, spondylosis of the C4-5 and C5-6 vertebrae with headaches, right lateral clavicle ostomy, tinnitus, scars on his left hip and right clavicle, left lateral femoral cutaneous neurological impairment, and erectile dysfunction).  If the examiner is unable to distinguish the symptomatology, the examiner should indicate why.  

The examiner should specifically comment on whether the Veteran's reported headaches are a manifestation of his service-connected neck disability, his service connected TBI, or a separate disability.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

6.  After completion of (1), schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected cervical spine disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of his cervical spine disability, and make determinations regarding range of motion, including any additional functional or neurological impairment.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.
 
The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. §  4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups since February 2007.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner should specifically note any neurological manifestations of the Veteran's cervical spine disability such as pain radiating down his right arm.  

The examiner should specifically comment on whether the Veteran's reported headaches are a manifestation of his service-connected neck disability, his service connected TBI, or a separate disability.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

7.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




